Citation Nr: 0736096	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO. 04-38 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a back condition, 
including the issue of whether service connection may be 
granted.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from April 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which declined to reopen the veteran's 
claim of service connection for a back condition.

In November 2007, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The Board's decision on the petition to reopen the claim of 
service connection for a back condition is set forth below. 
The claim of service connection for a back condition, on the 
merits, is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. VA will notify the veteran 
when further action, on his part, is required.


FINDING OF FACT

The evidence associated with the claims file subsequent to 
the June 1995 RO rating decision relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for a back condition and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final June 1995 RO rating 
decision which denied the veteran's claim of service 
connection for a back condition is new and material, and the 
veteran's claim for this benefit is reopened. 38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The veteran seeks service connection for a back condition. 
The claim of service connection for a back condition was 
previously considered and denied by the RO in a June 1995 
rating decision. The veteran initiated a disagreement to this 
decision, but did not perfect an appeal, and as such, the 
June 1995 rating decision is final. 38 U.S.C.A. §§ 5104, 
7105; 38 C.F.R. § 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). The Board may not then proceed to review the issue of 
whether the duty to assist has been fulfilled, or undertake 
an examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. In a March 2004 letter, the RO advised the 
veteran that the claim for service connection for a back 
condition was previously denied and had become final. The RO 
defined the terms "new" and "material" and explained the 
reason for the previous denial. The RO indicated that the 
evidence submitted must relate to this fact in order to be 
new and material. This notification letter satisfies the 
requirements of Kent. Furthermore, the Board finds the 
evidence associated with the claims file is sufficient to 
reopen the claim for service connection for a back condition 
and as such a deficiency in notice, if any, does not inure to 
the veteran's prejudice.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

At the time of the June 1995 rating decision, the evidence of 
record consisted of service medical records, private medical 
records, and VA examination reports. Subsequently, the 
veteran submitted additional private medical records, VA 
treatment records, and a VA examination report.

The evidence submitted subsequent to the June 1995 rating 
decision is new, in that it was not previously of record. In 
addition, the evidence is also material. In this regard, in 
June 1995, the claim for service connection for a back 
condition was denied as there was no evidence that the 
veteran's current back condition was the result of a chronic 
back condition that began in service. Evidence of record at 
the time of the June 1995 rating decision included service 
medical records (which showed that in June 1968, the veteran 
complained of an injury to the back while moving an item and 
was diagnosed with muscle strain), a June 1974 VA examination 
that shows no low back disability, and a February 1995 VA 
examination report that reflects a diagnosis of history of 
back injury in the military in 1968; severe muscle spasms, 
mild scoliosis of the dorsolumbar spine; and spina bifida at 
S1; no evidence of degenerative disc disease at L3-L4 with 
degenerative marginal spurs anteriorly from the bodies of L3 
and L4 by X-ray; and chronic recurrent lumbosacral strain.

The evidence submitted since the June 1995 decision includes 
specifically a November 2003 opinion from a non-VA 
chiropractor, C.N., M.S., D.C., that shows a diagnosis of 
degenerative disc disease of the lumbar spine, which was 
confirmed by plain film radiographs in September 2003, and 
also states that based on the veteran's history and current 
and previous diagnostic imaging, it was possible that the 
injury sustained in 1968 was a contributing factor to the 
veteran's current condition.

Presumed credible for the limited purpose of ascertaining its 
materiality, the competent medical evidence submitted after 
the final June 1995 rating decision reflects evidence of a 
nexus between the veteran's current disability and his 
service. This evidence is material as it relates to an 
unestablished fact, which is evidence of a relationship 
between the veteran's current disability and his service. 

Accordingly, the Board finds that the claim for service 
connection for a back condition is reopened. To this extent 
and to this extent only, the appeal will be granted. 





ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a back condition is 
reopened.


REMAND

As the claim for service connection for a back condition has 
been reopened, the Board finds that further RO development on 
the claim, on the merits, is warranted.

In November 2004, the veteran submitted a decision from the 
Social Security Administration (SSA) that indicates that he 
is receiving SSA benefits. While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims. See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal. See Murincsak; see also Lind v. Principi, 3 
Vet. App. 493, 494 (1992). Thus, the Board finds that the RO 
should obtain and associate with the claims file copies of 
all medical records underlying the SSA benefits 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

Further, in June 2005, the veteran underwent a VA examination 
during which the VA examiner opined that the veteran's 
current back disability was not related to his service. 
However, the VA examiner did not have the SSA records 
available for review. Therefore, once the SSA records are 
obtained and associated with the claims file, a new VA 
examination is necessary to determine whether there is a 
relationship between the current back disability and the in-
service injury to the back. It is well-settled that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion. Allday v. Brown, 7 Vet. App. 
517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). As such, without further clarification, the 
Board is without medical expertise to ascertain whether the 
veteran's claimed disability is related to his service.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Richmond, Virginia, dated up to 
October 2003. Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Hence, the RO must obtain all outstanding 
pertinent medical records since October 2003, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities. 

Accordingly, the issue remaining on appeal is REMANDED for 
the following actions:

1. The RO should request from SSA copies 
of all medical records underlying its 
decision pertaining to the veteran. In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities. All 
records/responses received should be 
associated with the claims file.

2. The RO should obtain from the Richmond 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's back condition, from October 
2003 to the present. The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities. All records 
and/or 

responses received should be associated 
with the claims file.

3. The veteran should be afforded an 
orthopedic examination in relation to his 
claim of service connection for a back 
condition to ascertain the nature and 
etiology of all disorders that may be 
present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished. The examiner must review all 
pertinent records associated with the 
claims file, particularly the veteran's 
service medical records, the November 2003 
non-VA medical opinion from C.N., M.S., 
D.C, the June 2005 VA examiner's opinion, 
and the SSA records, and following this 
review and the examination, offer an 
opinion as to whether the veteran has a 
chronic back condition that is causally or 
etiologically related to the in-service 
injury to the back and diagnosis of muscle 
strain shown in the veteran's service 
medical records.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


